 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo the extent that new evidence at the reopened hearing may affectthe Trial Examiner's present findings, including the Union's majoritystatus, the Trial Examiner may revise such findings or make addi-tional findings where necessary.The Board having duly consideredthe matter,IT IS HEREBY ORDERED that the record in this proceeding be, and ithereby is, reopened, and that a further hearing be held before TrialExaminer Sidney Sherman for the purpose of receiving additionalevidence relevant to the May 2 allegation.IT IS FURTHER ORDERED that this proceeding be, and it hereby is, re-manded to the Regional Director for the Fourth Region for the pur-pose of arranging such further hearing, and that the said RegionalDirector be, and he hereby is, authorized to issue notice thereof; andIT IS FURTHER ORDERED that, upon conclusion of the supplementalhearing, unless the parties waive their rights thereto, the TrialExaminer shall prepare and serve upon the parties a SupplementalIntermediate Report, and that following the service of such Supple-mental Intermediate Report upon the parties, the provisions of Sec-tion 102.46 of the Board's Rules and Regulations, Series 8, as amended,,shall be applicable.MEMBER RODGERS took no part in the consideration of the aboveOrder Remanding Proceeding to Regional Director for FurtherHearing.InternationalUnion,United Automobile,Aerospace,Agricul-tural Implement Workers of America(UAW), AFL-CIO, anditsLocal 899 [John I. Paulding,Inc.]andGeorge H. Young.Case No. 1-CB-762.April25,1963DECISION AND ORDERUpon a charge and amended charge filed on April 23 and July 11,1962, respectively, by George H. Young, an individual, against Inter-national Union, United Automobile, Aerospace, Agricultural Imple-ment Workers of America (UAW), AFL-CIO, and its Local 899herein called Respondents, the General Counsel of the National LaborRelations Board by the Regional Director for the First Region issueda complaint and notice of hearing, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b) (1) (A) and (2) and Sec-tion 2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charge, amended charge, complaint, and notice of hear-ing were duly served upon Respondents.142 NLRB No. 15. INT'L UNION, UNITED AUTOMOBILE, AEROSPACE, ETC.297With respect to the unfair labor practices, the complaint alleged,in substance, that Respondents had attempted to cause John I.Paulding, Inc., herein called Paulding, to discriminate against certainof its employees by demanding their discharge because of their non-membership in Respondents or their attempt to withdraw frommembership.On September 10, 1962, all the parties entered into a stipulation ofthe record in which they waived a hearing before a Trial Examinerand the issuance of an Intermediate Report, agreed that the stipulationand certain specified documents should constitute the entire recordherein, and that findings of fact, conclusions of law, and the entry ofan order should be made directly by the Board.On September 14, 1962, the Board approved the stipulation andtransferred the case to the Board.Thereafter, the General Counselfiled proposed findings of fact and conclusions of law and a brief insupport thereof.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [MembersRodgers, Fanning, and Brown].Upon the basis of the stipulation and the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJohn I. Paulding, Inc., is, and at all times material herein has been,a corporation duly organized under the laws of the Commonwealth ofMassachusetts, with its principal office and place of business on KingsHighway, New Bedford, Massachusetts.During the course and conduct of its business operations Pauldingannually sells and distributes to parties outside of Massachusetts, elec-trical fixtures and receptacles of a value in excess of $50,000.Theparties have stipulated, and we find, that Paulding is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.T.THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile,Aerospace,AgriculturalImplement Workers of America(UAW), AFL-CIO, and its Local899 are labor organizationswithin themeaning of Section 2 (5) of theAct.III.THE UNFAIR LABOR PRACTICESPaulding and Respondents have maintained collective-bargainingagreements since1958.The first contract was entered into on July 2,1958, and hada terminationdate of June 30, 1959.The contract, 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, contained a clause providing for automatic renewal fromyear to year unless either party gave 60 days' notice of intent to ter-minate.This agreement further provided that all employees ofPaulding who were members on the date of the execution of the agree-ment had to maintain their membership in Respondents and all em-ployees hired subsequent to the execution of the contract had to becomemembers.Accordingly, employees who were not members when thecontract was signed were not required to join.Proper notice to ter-minate was given, and between June 30, 1959, when that first contractexpired, and January 11, 1960, no collective-bargaining agreementwas in effect between Respondents and Paulding.On this latter date,the parties entered into a new 1-year agreement, also containing anautomatic renewal clause and also containing maintenance of mem-bership and union-security provisions like those in the first contract.Thus, this maintenance-of-membership provision obligated only thoseemployees who were members on January 11, 1960.During the in-terim between the expiration of the first contract on June 30, 1959,and the execution of the second one on January 11, 1960, a number ofemployees, including six of the seven involved in the instant case,'revoked their checkoff authorizations and sent in resignations frommembership in Respondents.Proper notice to terminate the 1960 contract was given, and thiscontract terminated on January 11, 1961.A new 1-year agreementwas reached on January 23, 1961.Like the previous ones, this con-tract contained an automatic renewal clause, a union-security clauseapplying to new employees, and a clause providing that present em-ployees who were members on the date of the agreement were tomaintain their membership.'Proper notice to terminate was given and the 1961 contract expiredJanuary 23, 1962.On January 24, 1962, Respondents and Pauldingentered into their fourth contract.As did the first three, this contractrequired new employees to join Respondents, and employees who weremembers on January 24, 1962, to maintain their membership.On January 6, 1962, employee Mary Fernandes revoked her check-off authorization and submitted her resignation from membership inRespondents to be effective January 23, 1962.No dues were there-after paid to Respondents by this employee.As noted above, theother six employees involved in this case had submitted resignationsin 1959, and these employees paid no dues following their resigna-tions.The parties stipulated that all seven employees failed to fol-IThese six and the dates of their resignations are: Eva Cormier,September 1, 1959;Orel Cormier, September 1, 1959;John Goodfellow,August 17,1959;John Antonio,July 13, 1959;Doris Poster, July 13, 1959; Georgette Desrosiers,July 13, 1959.2During the January 11 to 23 period while no contract was in effect, 10 employees sub-mitted resignations to Respondents.None of these employees is involved in the instantcase. INT'L UNION, UNITED AUTOMOBILE, AEROSPACE, ETC.299low the procedures required by their membership and checkoff agree-ments and Respondents' constitution and bylaws insofar as these docu-ments pertain to resignation or cancellation of the checkoff andmembership agreements, with the single exception that Fernandescomplied with the requirements of the checkoff agreement.On February 6, 1962, Respondents sent to Paulding and, with theexception of Fernandes, to each of the employees involved herein,notice that these employees were in arrears with respect to their dues,and that failure to "correct the default" would cause Respondents "toproceed with the step outlined in Article I Section 3 of the Agree-ment"-the contract provision requiring Respondents to give 7 daysnotice before requesting an employee's discharge for dues delin-quency.On March 27, 1962, Respondents wrote Paulding advisingthat the seven employees were in arrears in dues and that failure "tocorrect these arrearages" within 7 working days would cause Respond-ents to request their discharge.On this same date, March 27, Re-spondents sent to each of the seven employees a notice of its action.On April 18, 1962, Respondents wrote Paulding, sending copies to theemployees, requesting their discharge.On April 20, Respondentsfiled a grievance with Paulding to oblige Paulding to discharge theseven employees.No further action has been taken by the partiesfor settlement of this grievance.ConclusionsThis is the third case to come before this Board involving attemptsby Respondents to obtain the discharge of employees of Paulding fornonpayment of dues under the maintenance-of-membership clausesof their contracts with Paulding.As to all of the employees involvedhere, except Fernandes, the earlier decisions are controlling, and Re-spondents' attempts to cause their discharge here clearly violatedSection 8 (b) (1) (A) and (2). In the first of these cases,InternationalUnion, United Automobile, Aircraft, Agricultural Implement Work-ers of America, AFL-CIO (John I. Paulding, Inc.),130 NLRB 1035,Respondents attempted to cause the discharge of some 33 employeeswho had submitted resignations from Respondents on or after theexpiration of the first contract and prior to the execution of the sec-ond contract on January 11, 1960.The Board found that, under theAct, these employees had, a right to withdraw their membership fromRespondents after the first contract expired and at any time therewas no contract in existence.The Board concluded that these em-ployees had, for purposes of the Act, effectively terminated theirmembership prior to the date of the second contract, and were not,therefore, on that date members who were subject to the maintenance-of-membership clause in the second contract, and accordingly, Re- 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' attempts to cause their discharge for nonpayment of duesunder that clause were unlawful.'In the second case,International Union, United Automobile, Air-craft, Agricultural Implement Yorkers of America, AFL-CIO (John1.Paulding, Inc.),137 NLRB 901, Respondents attempted to causethe discharge of the 10 employees who had submitted resignationsfrom Respondents during the interim between the expiration of thesecond contract on January 11, 1961, and the execution of the third oneon January 23, 1961.Consistent with the prior decision, the Boardheld that these employees had resigned prior to the execution of thenew agreement, did not therefore fall within the ambit of the mainte-nance-of-membership provision of the new agreement, and, accord-ingly, Respondents' attempts to cause their discharge for nonpaymentof dues under that provision were unlawful.In both of these earlier cases, the Board rejected defenses of Re-spondents resting on the failure of the employees to follow union rulesin resigning, and on the fact that the contracts with Paulding providefor submission of disputes to a grievance procedure and arbitration.We affirm those holdings here.For the reasons set forth in the prior decisions, and particularly inview of the fact, as indicated above, that in its Decision in 130 NLRB1035 the Board had found that employees Eva Cormier, Orel Cormier,John Goodfellow, John Antonio, Doris Foster, and GeorgetteDesrosiers had effectively resigned from Respondents and were notobligated by a subsequently agreed to maintenance-of-membershipclause,we find that as to these six-named employees, Respondentsviolated Section 8(b) (2) by the sending of the letters of February 6,March 27, and April 18, 1962, to Paulding.We further find that Re-spondents violated Section 8(b) (1) (A) by the above acts and by thesending of the letters of February 6 and March 27, 1962, to the em-3Respondents had sought the discharge of the 33 employees notonlyfor the nonpaymentof dues during the term of the second contract,but also for nonpayment during thosemonths subsequent to the expiration of the first contract and prior to the execution of thesecond one-a period when there was no contract in effect. In the absence of the existenceof a valid union-security contract,the employees,even assuming they remained members,were not obligated'to pay dues for this interim period as a condition of employment Thus,the Board held, as"another and dispositive"reason for finding the discharge demands un-lawful, Respondents'predicating their demands on nonpayment during the period whenthere was no contract.On petition for enforcement of its Order,the Court of Appeals for the First Circuitagreed with the Board that these demands for discharge were unlawful.N L.R B. v.International Union, United Automobile, Aircraft,Agricultural ImplementWorkers ofAmerica, AFL-CIO (John I. Paulding,Inc ),297 F 2d 272. The court, however, restedIts decision upon "another and dispositive"ground,stating that the Board itself had notpassed upon the more fundamental contention that the employees had an absolute rightvis-a-vis their relationship with their employer to terminate their union membership. Itwas the intention and purpose of the Board to hold that the employees in issue had effec-tively terminated their union membership irrespective of whether they had complied withunion resignation rules or not.But as that position was apparently not clearly set forthin that decision of the Board,we now specifically hold here,on the basis of the facts inthe firstPauldingcase, as we did in the secondPauldingcase,infra,that these employeeshad effectively terminated their union membership. INT'L U- NION, UNITED AUTOMOBILE, AEROSPACE, ETC.301ployees.SeeInternationalUnion, United Automobile, Aircraft,,Agricultural Implement Workers of America, AFL-CIO (John I.Paulding, Inc.), 137NLRB 901.4Mary Fernandes occupies a different status.The finding of theBoard in the first case that the 33 employees involved there had effec-tively resigned from membership, and the similar finding in the secondcase dealing with 10 employees, were based primarily on the fact thatthese employees had a right to resign when they did because no con-tract requiring their continued membership was then in existence.That is, their resignations came at a time when a hiatus between con-tracts occurred.There was no such contract hiatus when Fernandesattempted to resign.As noted above, one contract expired Janu-ary 23, 1962, and the succeeding one became effective January 24, 1962.The general legal principle applicable in this area is set forthin Na-tional Lead Company, Titanium Division,106 NLRB 545, at 548.1In that case, the Board determined that where there is no time lapsebetween the terms of successive agreements, and union-security clausesthus have unmarred continuity, at least as to union security, the secondcontract is to be treated as a continuation of the previous one.Underthis principle, the 1962 contract, at least as to the maintenance-of-membership clause, which is a form of union security, is to be viewedas a continuation of the 1961 contract, and it follows that the obliga-tion of Fernandes to abide by this clause also continued. In these cir-cumstances, we cannot find that Respondent acted unlawfully in re-questing the discharge of Fernandes for failing to pay the dues shewas required to pay under the contract, and we shall dismiss the com-plaint insofar as it alleges violations with respect to this employee.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth above have a close, in-timate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.4Member Rodgers would find that Respondents further violated the Act by filing thegrievance on April 20, 1962. SeeInternational Union, United Automobile,Aircraft, Agri-cultural ImplementWorkersof America, AFL-CIO (John I.Paulding, Inc.),137 NLRB 901.In accord,Hershey Chocolate Corporation,140 NLRB 249.eMember Fanning would not dismiss this aspect of the complaint.As shown by thestipulation of record,Fernandes'membership in Respondents terminated at the precisepoint in time that the 1961 contract,which obligated her to continue her membershipduring its term, terminatedThis event took place before Respondents and her employerexecuted the 1962 contract the next morning It also took place at a moment in time notgoverned by the terms of the 1962 contract,which were applicable to events occurring afterthe termination of the 1961 contract.TheNational Leaddecision is distinguishable be-cause there the"succeeding"contract was executed prior to the termination of the earliercontract.TheHershey Chocolatedecision is distinguishable because the"succeeding" con-tract actually superseded and extended an earlier contract.Member Fanning concludesthat Fernandes effectively resigned her membership in Respondents,and that Respondents'attempts to force her to pay dues violated Section8(h) (1) (A),and its attempts to causePaulding to discharge her for failing to pay dues violated Section 8(b) (2). 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and, desist therefrom and takecertain affirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Respondents have violated and are violating Section 8(b) (2)of the Act by attempting to cause Paulding to discriminate againstemployees in regard to their hire and tenure of employment, in viola-tion of Section 8(a) (3), by sending the letters of February 6,March 27, and April 18, 1962, to Paulding.2.Respondents have violated and are violating Section 8 (b) (1) (A)of the Act by restraining and coercing employees in the exercise oftheir rights to refrain from joining Respondents as guaranteed inSection 7 of the Act by the acts referred to above, and by the sendingof the letters of February 6 and March 27, 1962, to the employeeslisted in Appendix A.3.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.4.Respondents did not violate the Act in seeking the dischargeof Mary Fernandes.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalUnion,UnitedAutomobile,Aerospace,Agricultural ImplementWorkers of America (UAW), AFL-CIO, and its Local 899, and theirrespective officers, agents, representatives, successors, and assigns,shall :1.Cease and desist from :(a)Requesting John I. Paulding, Inc., to discharge or otherwisediscriminate against any employee when such discharge or discrimina-tion would be in violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : INT'L UNION, UNITED AUTOMOBILE, AEROSPACE, ETC.303(a)Notify John I. Paulding, Inc., in writing, that it withdrawsits demands that the employees listed in "Appendix A" 'be dischargedfor nonpayment of dues to Respondents, and send a copy of said letterto each of the employees listed in said Appendix.(b)Post at the offices and meeting halls of the Respondent Inter-national in New Bedford, Massachusetts, and of its Local 899 locatedin the same city, copies of the attached notice marked "Appendix B."'Copies of said notice, to be furnished by the Regional Director for theFirst Region, shall, after being duly signed by an official representa-tive of the Respondent International and of its Local 899, be postedby them immediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to their members are customarily posted.Reasonable steps shall be taken by them to insure that said noticesare not altered, defaced, or covered by any other material.(c)Mail signed copies of the notice to the Regional Director forthe First Region for posting, by John I. Paulding, Inc., it beingwilling, at all locations where notices to its employees are customarilyposted in its plant located at New Bedford, Massachusetts.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps they havetaken to comply herewith.IT IS FURTHER ORDEREDthat the complaint herein be, and it herebyis, dismissedinsofar asit alleges violations of the Act with respect toMary Fernandes.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX AEva CormierJohn AntonioOrel CormierDoris FosterJohn GoodfellowGeorgetteDesrosiersAPPENDIX BNOTICE TO ALL OUR MEMBERS, OFFICERS, REPRESENTATIVES, ANDAGENTS, AND TO ALL EMPLOYEES OF JOHN I. PAULDING, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT request John I. Paulding, Inc., to discharge anyemployee except as permitted by an agreement authorized by Sec-tion 8 (a) (3) of the Act. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL- NOT in any other manner attempt to cause John I.Paulding, Inc., to discriminate against any employee in violationof Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees in theexerciseof the right to self-organization, to form` labor organiza-tions, to join or assist any labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any andall of such activities, except as such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) of theAct, as amended.INTERNATIONAL UNION,UNITEDAUTOMOBILE, AERO-SPACE,AGRICULTURALIMPLEMENTWORKERS OFAMERICA(UAW), AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 899, INTERNATIONAL UNION, UNITEDAUTO-MOBILE, AEROSPACE, AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(UAW), AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, 02108, Telephone No.Lafayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.Hollywood Brands,Inc.andUnited Bakery&ConfectioneryWorkers Local 441-B.Case No. 15-CA-9103.April 25, 1963DECISION AND ORDEROn January 29, 1963, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-142 NLRB No. 25.